Citation Nr: 0634843	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis of the thoracic spine.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
rotator cuff strain of the left shoulder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right acromioclavicular 
joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1973, from October 1975 to October 1981, and from April 1982 
to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his August 2005 substantive appeal (VA Form 9), the 
veteran requested a hearing with a Veterans Law Judge.  In 
August 2006, the veteran was scheduled for such a hearing.  
However, he failed to report.  Therefore, the Board finds 
that all due process has been met with respect to the 
veteran's hearing request.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine, scoliosis of the thoracic spine, a rotator cuff strain 
of the left shoulder, and degenerative joint disease of the 
right acromioclavicular joint are addressed in the Remand 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
left knee disorder is related to the veteran's period of 
active military duty.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
right knee disorder is related to the veteran's period of 
active military duty.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
service, nor may degenerative changes of the left knee be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  A right knee disorder was not incurred in or aggravated 
by service, nor may degenerative changes of the right knee be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a December 2004 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002). 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and arthritis 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

A.  Left Knee

The veteran's service medical records (SMRs) show that in 
September 1991 he complained of left knee pain with exercise.  
There was no specific trauma.  There was no swelling.  He had 
a history of possibly twisting his knee at rodeo practice in 
the past.  On examination, the knee appeared normal.  X-rays 
showed there was a small area of calcification superior to 
the left patellar bone, most likely representing calcific 
tendonitis.  Upon separation in January 1992, the veteran 
reported a history of swollen or painful joints.  He did not 
report a history of a trick or locked knee.  The examining 
physician noted the veteran's history of suprapatellar 
calcific tendonitis.  On examination in January 1992, the 
veteran's lower extremities were normal.

Post-service, a February 1995 VA X-ray report shows the left 
knee articular surfaces were normal, and there were no bony 
abnormalities.

Private medical records dated from December 2000 to December 
2002 show that M.D., M.D., treated the veteran for pain in 
the left knee.  He drove a truck, and it hurt when he used 
the heavy clutch.  In December 2000, examination was normal, 
except that there was mild retropatellar crepitation.  An X-
ray showed the patella was well-centralized.  The veteran was 
fitted with a support brace.  He continued to complain of 
pain associated with using the clutch in July 2002.  A 
November 2002 MRI report showed a torn lateral meniscus.

VA medical records dated from September 2002 to August 2004 
show the veteran reported twisting his left knee two months 
prior to seeking treatment in September 2002.  He had 
previously received treatment from his private physician.  X-
rays had been normal.  He had been given physical therapy and 
a knee brace, but the veteran's knee continued to hurt.  The 
veteran's pain eased, but then he returned to his work as a 
truck driver, and it became painful again.  The diagnosis was 
left medial quadriceps muscle or tendon injury.  August 2004 
X-rays showed the veteran had degenerative changes, 
particularly around the lateral compartment.  No acute 
abnormality was seen.

The Board initially notes that presumptive service connection 
is not warranted here.  While the veteran was diagnosed with 
degenerative changes in his knee in August 2004, there is no 
indication that he was diagnosed with this or with arthritis 
of his left knee within one year after separation from 
service in May 1992.  Therefore, service connection on this 
basis is not warranted.

With regard to direct service connection, the Board notes the 
veteran's treatment in service for left knee pain in 
September 1991.  However, this was an acute incident of left 
knee pain in service.  When examined for separation in 
January 1992, the veteran's lower extremities were normal, 
and no disability related to his left knee was noted.  There 
was no evidence that the veteran's knee pain was chronic.  
Furthermore, there is no evidence of a post-service left knee 
disability until December 2000, more than eight years after 
separation from service.  Therefore, there is no continuity 
showed between the in-service complaint of pain and the post-
service treatment and diagnosis.  The Board also notes that 
interim X-rays, conducted in February 1995, showed the knee 
was normal.

Finally, the veteran's recent treatment for a left knee 
disorder was sought after he injured that knee and 
experienced pain related to his current employment as a truck 
driver.  Most important, there is no medical opinion of 
record that relates the veteran's current left knee diagnosis 
with any event or treatment during active duty.  Therefore, 
while the veteran indicated in a May 2005 written statement 
that the constant physical labor associated with the military 
prematurely wore down his knee, there is no medical evidence 
to corroborate his contention.

The Board recognizes that the veteran believes that his left 
knee disorder is related to physical labor in service.  His 
sincerity is not in question.  However, while the veteran is 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Consequently, the evidence preponderates against the claim 
for service connection for a left knee disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim as to 
the left knee must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

IV.  Right Knee

The veteran's SMRs are silent for any complaints or diagnoses 
related to his right knee.  As noted above, the veteran's 
lower extremities were normal upon separation in January 
1992.

Initially, as indicated above, the Board finds that 
presumptive service connection is not warranted for 
degenerative changes of the right knee.  While this disorder 
was diagnosed in August 2004, there is no evidence showing 
that it was manifested within one year after separation.  
Therefore, service connection on this basis is not warranted.

The evidence of record indicates that February 1995 VA X-ray 
reports showed the right knee articular surfaces were normal, 
and there were no bony abnormalities.

An August 2004 VA X-ray report shows the right knee had 
degenerative changes particularly around the lateral 
compartments.  No acute abnormality was seen.  At this time, 
the veteran was complaining of right knee pain, which was the 
provider's assessment.

A February 2005 VA outpatient record shows the veteran's 
right knee was greatly improved.  No further treatment was 
required.

Based on this evidence, the Board cannot find that direct 
service connection is warranted for a right knee disorder.  
There is no evidence of any injury or treatment for the 
veteran's right knee in service.  While the veteran has 
attributed his knee pain to the physical labor he endured in 
service, as noted above, he has not been shown to have the 
requisite level of medical training to capably opine on 
matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms.  See Espiritu v. Derwinski, 2 Vet. App. at 494 
(1992).

Therefore, since there is no medical opinion relating the 
veteran's current right knee diagnosis with his active 
military service, the evidence preponderates against the 
claim for service connection for a right knee disorder, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

Based on a review of the claims file, the Board finds that 
the issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine, scoliosis of the thoracic spine, a rotator cuff strain 
of the left shoulder, and degenerative joint disease of the 
right acromioclavicular joint must be remanded.

The RO issued the veteran a statement of the case (SOC) in 
July 2005.  38 C.F.R. § 19.31(b)(1) requires the RO to issue 
a supplemental statement of the case (SSOC) in response to 
additional, pertinent evidence.  Subsequent to the July 2005 
SOC, the veteran submitted a January 2006 VA outpatient 
record showing treatment for his back and shoulder.  The 
veteran then submitted a May 2006 statement from a VA doctor 
in which the physician indicated that he reviewed his history 
regarding the veteran's shoulder and back problems.  It was 
the physician's medical opinion that the veteran's current 
disabilities were as likely as not related to injuries that 
began during his military service.  The Board finds that this 
is pertinent evidence that was not of record at the time of 
the most recent RO adjudication.  In addition, the veteran 
did not waive initial RO review of this evidence.  Therefore, 
a remand is necessary to afford the veteran proper RO 
adjudication of the new pertinent evidence.

In addition, while the added evidence suggests the veteran's 
claimed disorders may be related to his military service, the 
VA physician that provided the May 2006 opinion offered no 
explanation for his conclusion.  He did not refer to specific 
medical documents contained in the veteran's claims file or 
provide any substantiation for his conclusion.  Therefore, 
the Board finds that, on remand, the veteran should be 
provided a VA examination.  The examiner will be asked to 
provide a detailed opinion regarding the etiology of the 
veteran's claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an appropriate examination (e.g., 
orthopedic) to determine the etiology of any 
spine or shoulder disorders found to be 
present.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.

a.  The examiner should be requested to 
provide an opinion concerning the etiology 
of any lumbosacral spine, thoracic spine, 
left shoulder, or right acromioclavicular 
disorder found to be present, to include 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
spine or shoulder disorder was incurred 
during military service, with reference to 
clinical findings noted in the veteran's 
service medical records, or whether such an 
etiology or relationship is unlikely (i.e., 
less than a 50-50 probability).

b.  The examiner should specifically 
address the May 2006 written statement from 
a VA physician.

c.  Note:  The term "as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

d.  A rationale should be provided for all 
opinions offered.  The veteran's claims 
file, to include this Remand, should be 
made available to the examiner prior to 
examination, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.

2.  Thereafter, the RO should readjudicate 
the veteran's claims of whether new and 
material evidence was submitted to reopen 
claims of entitlement to service connection 
for degenerative joint disease of the 
lumbosacral spine, scoliosis of the thoracic 
spine, a rotator cuff strain of the left 
shoulder, and degenerative joint disease of 
the right acromioclavicular joint.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since the July 2005 SOC.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


